Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 1 of 15 Page ID #:415



  1
  2
  3                                                                        O
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   I.A., a minor by and through      )   Case No. CV 20-06447 DDP (JPRx)
      Guardian Ad Litem, Willnicka      )
 12   ReneePollarda, et al.,            )
                                        )
 13                      Plaintiff,     )   ORDER RE: MOTION TO DISMISS
                                        )   SECOND AMENDED COMPLAINT
 14         v.                          )
                                        )
 15   CITY OF REDONDO BEACH, a          )   [Dkt. 46]
      municipality, JOHN ANDERSON,      )
 16
                         Defendants.
 17
 18
            Presently before the court is Defendants’ Motion to Dismiss
 19
      Plaintiffs’ Second Amended Complaint (“SAC”).         Having considered
 20
      the submissions of the parties and heard oral argument, the court
 21
      grants the motion in part, denies the motion in part, and adopts
 22
      the following Order.
 23
      II.   Background
 24
            On July 26, 2018, Sergio Richard Acosta, Jr. (“Decedent”) died
 25
      after a police officer, Defendant John Anderson, shot him in front
 26
      of a residence in Redondo Beach, California. (SAC ¶ 9.)          News
 27
      reports uniformly suggested that Decedent had been chasing someone
 28
      while armed, and had possibly fired shots.        (SAC ¶ 12.)    Although
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 2 of 15 Page ID #:416



  1   paramedics transported Decedent to the hospital, he died at the
  2   scene of the shooting.     (SAC ¶¶ 9, 32.)
  3        Plaintiffs requested information regarding the circumstances
  4   surrounding Decedent’s death, such as audio of 911 calls, from the
  5   City of Redondo Beach (“the City”) beginning in September 2018.
  6   (SAC ¶ 14-15.)    In December 2018 and again in August 2019, a
  7   Homicide Bureau detective told Plaintiffs’ investigator that the
  8   City would not release any information until the completion of an
  9   ongoing investigation. (SAC ¶¶ 16-18.) In March 2020, the same
 10   detective informed Plaintiffs’ investigator that the City’s
 11   investigation was complete, and was under review by the District
 12   Attorney’s office. (SAC ¶ 19.)      Plaintiffs filed this action in
 13   July 2020, while the City’s investigation was still under review.
 14        In August 2020, the City provided Plaintiffs with a memorandum
 15   that summarized the District Attorney’s Office of Justice System
 16   Integrity Division (“JSID”)’s findings. (SAC ¶ 22.)          The JSID
 17   memorandum stated that when Officer Anderson arrived at the scene,
 18   he saw that Decedent was holding what Anderson believed to be a
 19   semi-automatic gun under his left armpit. (SAC ¶ 28.)          It also
 20   noted that Anderson identified himself as a police officer and
 21   yelled at Decedent to drop his gun three times. (SAC ¶ 29.)
 22   According to Anderson, Decedent then moved his right hand across
 23   his body.   (SAC ¶ 30.)    Fearing Decedent might be reaching for the
 24   weapon in his armpit, Anderson shot Decedent six times through the
 25   driver’s side window of Anderson’s vehicle.         (Id.)
 26        Plaintiffs allege that the JSID memorandum includes witness
 27   accounts that differ from Defendant Anderson’s account of the
 28   shooting.   (SAC ¶ 34.)    One witness, for example, did not hear

                                            2
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 3 of 15 Page ID #:417



  1   Anderson give any warnings, and stated that Decedent had his hands
  2   up, with a gun in his hand, when Anderson shot him.1         (Id.)
  3   Plaintiffs further allege that of the six Redondo Beach Police
  4   Department-involved shootings in the last six years, two resulted
  5   in fatalities and five were deemed lawful by the JSID.          (SAC ¶ 36.)
  6          Decedents’ parents, Plaintiff Sergio Acosta and Delmy Acosta
  7   Arely, and his minor child, Plaintiff I.A., brought the instant
  8   suit against the City, Defendant Anderson, and several Doe
  9   defendants.      Plaintiffs allege constitutional violations, including
 10   excessive force, denial of medical care, and interference with
 11   familial relationships, as well as several causes of action under
 12   state law.      Defendants now move to dismiss Plaintiffs’ Second
 13   Amended Complaint.
 14          II.     Legal Standard
 15          A complaint will survive a motion to dismiss when it
 16   “contain[s] sufficient factual matter, accepted as true, to state a
 17   claim to relief that is plausible on its face.”         Ashcroft v. Iqbal,
 18   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
 19   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
 20   court must “accept as true all allegations of material fact and
 21   must construe those facts in the light most favorable to the
 22   plaintiff.”      Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
 23   Although a complaint need not include “detailed factual
 24   allegations,” it must offer “more than an unadorned,
 25   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
 26   678.       Conclusory allegations or allegations that are no more than a
 27
             1
             The weapon, recovered at the scene, was an airsoft pistol.
 28   (SAC ¶ 32.)

                                            3
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 4 of 15 Page ID #:418



  1   statement of a legal conclusion “are not entitled to the assumption
  2   of truth.” Id. at 679. In other words, a pleading that merely
  3   offers “labels and conclusions,” a “formulaic recitation of the
  4   elements,” or “naked assertions” will not be sufficient to state a
  5   claim upon which relief can be granted. Id. at 678 (citations and
  6   internal quotation marks omitted).
  7        “When there are well-pleaded factual allegations, a court
  8   should assume their veracity and then determine whether they
  9   plausibly give rise to an entitlement of relief.” Id. at 1950.
 10   Plaintiffs must allege “plausible grounds to infer” that their
 11   claims rise “above the speculative level.” Twombly, 550 U.S. at
 12   555-56.   “Determining whether a complaint states a plausible claim
 13   for relief” is “a context-specific task that requires the reviewing
 14   court to draw on its judicial experience and common sense.” Iqbal,
 15   556 U.S. at 679.
 16   III. Discussion
 17        A.   Exhaustion of state remedies
 18        The SAC’s fifth through ninth causes of action assert various
 19   claims under California state law, as did Plaintiffs’ First Amended
 20   Complaint (“FAC”).    Under California law, a plaintiff may not bring
 21   a tort claim against a public entity or employee without first
 22   complying with California’s Tort Claims Act (“CTCA”).          Dragasits v.
 23   Rucker, No. 18-CV-0512-WQH-AGS, 2020 WL 264519, at *3 (S.D. Cal.
 24   Jan. 17, 2020); Mahach-Watkins v. Depee, No. C 05-1143 SI, 2005 WL
 25   1656887, at *4 (N.D. Cal. July 11, 2005).        Among CTCA’s
 26   requirements is that plaintiffs present a claim to public
 27   authorities within six months after the accrual of the cause of
 28   action.   Cal. Gov. Code § 911.2(a); Dragasits, 2020 WL 264519, at *

                                            4
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 5 of 15 Page ID #:419



  1   3.   Defendants argue, as they did in seeking to dismiss portions of
  2   the FAC, that because Plaintiffs do not allege that they timely
  3   presented any tort claim, the state law causes of action must be
  4   dismissed.
  5        Plaintiffs again respond, as they did in prior proceedings,
  6   that Defendants are estopped from asserting any exhaustion argument
  7   because Defendants refused to disclose any information regarding
  8   the incident until after the expiration of the state claims period
  9   as “part of a deliberate effort to prevent Plaintiffs from bringing
 10   timely administrative claims.”      (Opposition at 25:5-6.)      “It is
 11   well settled that a public entity may be estopped from asserting
 12   the limitations of the claims statute where its agents or employees
 13   have prevented or deterred the filing of a timely claim by some
 14   affirmative act.”    City of Stockton v. Superior Court, 42 Cal. 4th
 15   730, 744 (2007) (internal quotation marks omitted).          “Estoppel most
 16   commonly results from misleading statements about the need for or
 17   advisability of a claim; actual fraud or the intent to mislead is
 18   not essential.”    Id. (internal quotation marks omitted).         A
 19   plaintiff seeking to estop a public entity bears the burden of
 20   showing by a preponderance of the evidence that “(1) the public
 21   entity was apprised of the facts, (2) it intended its conduct to be
 22   acted upon, (3) plaintiff was ignorant of the true state of facts,
 23   and (4) relied upon the conduct to his detriment.”
 24   Christopher P. v. Mojave Unified Sch. Dist., 19 Cal. App. 4th 165,
 25   170 (1993).
 26        Here, although Plaintiffs correctly state that fraud or intent
 27   to mislead is not a necessary element of estoppel, Plaintiffs once
 28   again fail to allege any misrepresentation or affirmative act that

                                            5
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 6 of 15 Page ID #:420



  1   dissuaded Plaintiffs from filing a tort claim.         See J.P. v.
  2   Carlsbad Unified Sch. Dist., 232 Cal. App. 4th 323, 334 (2014).
  3   J.P. does not aid Plaintiffs’ argument.        There, arguably well-
  4   meaning school administrators “presented themselves as helpful
  5   authority figures” and made “affirmative statements to [a] minors’
  6   parents, directing them to stay silent . . . .”         Id.   Here, there
  7   is no analogous affirmative act alleged, whether well-intentioned
  8   or otherwise.
  9        In the alternative, Plaintiffs once again assert that their
 10   causes of action did not accrue until August 24, 2020, when the
 11   Integrity Division released its report to Plaintiffs.           (Opposition
 12   at 11-12.) The discovery rule “postpones accrual of a cause of
 13   action until the plaintiff discovers, or has reason to discover,
 14   the cause of action.”     Fox v. Ethicon Endo-Surgery, Inc., 35 Cal.
 15   4th 797, 807 (2005).     “A plaintiff has reason to discover a cause
 16   of action when he or she has reason at least to suspect a factual
 17   basis for its elements.”     Id.   (internal quotation marks omitted).
 18   “[P]laintiffs are charged with presumptive knowledge of an injury
 19   if they have information of circumstances to put them on inquiry or
 20   if they have the opportunity to obtain knowledge from sources open
 21   to their investigation.”     Id. at 807-08 (internal quotation marks
 22   and alterations omitted).      “In order to raise the issue of belated
 23   discovery, the plaintiff must state when the discovery was made,
 24   the circumstances behind the discovery, and plead facts showing
 25   that the failure to discover was reasonable, justifiable and not
 26   the result of a failure to investigate or act.”         Bastian v. Cty. of
 27   San Luis Obispo, 199 Cal. App. 3d 520, 527 (1988).          Although
 28   Plaintiffs suggest that questions regarding the reasonableness of

                                            6
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 7 of 15 Page ID #:421



  1   their failure to discover their state law causes of action involve
  2   questions of fact that cannot be resolved at this stage, Plaintiffs
  3   are incorrect.      Even at this stage, Plaintiffs must “plead facts
  4   showing that the failure to discover was reasonable, justifiable,
  5   and not the result of a failure to investigate or act.”          Id.
  6   (emphasis added).      Although the SAC alleges that Plaintiffs hired
  7   an investigator, there is no allegation that Plaintiffs or their
  8   investigator made any effort to determine the facts of the incident
  9   at issue, other than reviewing news articles and asking government
 10   officials to release the details of ongoing investigations.            Even
 11   as pleaded, such an “investigation” was not reasonable, and the
 12   delayed discovery rule does not apply.2
 13          The court notes further that CTCA’s requirements are not
 14   onerous.      A written claim need only provide, in additional to basic
 15   contact and demand information, “the date, place, and other
 16   circumstances of the occurrence or transaction which gave rise to
 17   the claim . . .[,] [a] general description of the . . . injury,
 18   damage or loss incurred so far as it may be known at the time of
 19   presentation of the claim[, and] [t]he name or names of the public
 20   employee or employees causing the injury . . . .” Cal. Gov. Code §
 21   910.       California case law involving claims brought under the CTCA
 22   is also “fairly forgiving of plaintiffs.”        Mueller v. Cruz, No.
 23
             2
             Ovando v. City of Los Angeles, 92 F. Supp. 2d 1011, 1023
 24   (C.D. Cal. 2000) is not to the contrary. There, the court applied
      the delayed discovery rule where the plaintiff alleged an
 25   affirmative cover-up on the part of police officer defendants as
      part of the Rampart scandal. Ovando, 92 F. Supp. 2d at 1014, 1023.
 26   As the court recognized, the rule exists “to protect those
      blamelessly ignorant of their cause of action . . . [who lack] the
 27   opportunity to obtain such knowledge from sources available upon
      reasonable investigation.” Id. at 1023 (citing Bastian, 199 Cal.
 28   App. 3d at 527 (internal quotation marks and citation omitted)).

                                            7
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 8 of 15 Page ID #:422



  1   SACV1301274CJCJCGX, 2015 WL 9455565, at *6 (C.D. Cal. Dec. 23,
  2   2015). Because the purpose of the statute is simply to provide
  3   public entities with sufficient notice to investigate, and
  4   potentially settle, claims, courts will not require pleading-level
  5   details or specificity, or apply CTCA to “snare the unwary where
  6   its purpose has been satisfied.”       Stockett v. Ass’n of Cal. Water
  7   Agencies Joint Powers Ins. Auth., 34 Cal. 4th 441, 446 (2004)
  8   (internal quotation marks and citation omitted).         Indeed,
  9   subsequently-filed complaints need not be limited to facts or
 10   theories recited in a CTCA notice, “so long as the complaint is not
 11   based on an entirely different set of facts.”         Id. at 447 (internal
 12   quotation marks and citation omitted); Via v. City of Fairfield,
 13   833 F. Supp. 2d 1189, 1197 (E.D. Cal. 2011).
 14        Relatively bare-bones CTCA notices have often been found
 15   sufficient to satisfy the exhaustion requirement.         In Via, for
 16   example, the court denied a motion to dismiss for failure to
 17   exhaust state court claims related to the use of excessive force by
 18   police where the plaintiff’s administrative notice stated only,
 19   “Injury caused by Officer A. Williams and other officers of the
 20   Fairfield Police Department while being arrested,” and made
 21   reference to “being tased.”3      Via, 833 F. Supp. 2d at 1197-98.
 22   Similarly, the court in Cole v. Sunnyvale denied a motion to
 23   dismiss a claim for intentional infliction of emotional distress
 24   where the plaintiff’s claim described “violation of constitutional
 25   rights by Sunnyvale Department of Public Safety,” and listed the
 26
 27        3
             The court did, however, find this notice insufficient to
      exhaust claims based upon lack of probable cause and allegedly
 28   false police reports. Via, 833 F. Supp. 2d at 1198.

                                            8
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 9 of 15 Page ID #:423



  1   relevant injury as “1) illegal search, 2) illegal seizure, [and] 3)
  2   detention . . . without probable cause.”        Cole, No. C-08-05017RMW,
  3   2009 WL 2157535, at *8 (N.D. Cal. July 20, 2009).         And in Moore v.
  4   City of Vallejo, the court found state law civil rights,
  5   negligence, and assault and battery claims sufficiently exhausted
  6   by a claim stating only, “The police department shot our son while
  7   he was unarmed causing his death.”4       Moore, 73 F. Supp. 3d 1253,
  8   1256 (E.D. Cal. 2014).     Here, Plaintiffs could have, but did not,
  9   file a claim with a similar level of specificity.
 10        Because Plaintiffs did not comply with CTCA’s relatively
 11   modest notice requirements, their unexhausted tort claims are
 12   barred.   Plaintiffs’ fifth through ninth causes of action are
 13   therefore dismissed, with prejudice.
 14        B.   Constitutional claims
 15              1.     Excessive force and interference with familial
 16                     relationship
 17        In seeking to dismiss certain of Plaintiffs’ constitutional
 18   claims, Defendants raise a brief argument that is rooted in the
 19   mistaken assumption that Defendant Anderson’s account, as related
 20   in the JSID report memorandum, is accurate.         These arguments are
 21   not well-taken.
 22        Defendants argue that “Officer Anderson’s use of force was
 23   objectively reasonable . . . [because] decedent did not listen to
 24   commands to drop the gun but rather moved his right hand across his
 25
 26        4
             Although Plaintiffs here could not in good faith have
      asserted that Decedent was unarmed, the fact that he was carrying
 27   an airsoft pistol is not dispositive. See Harris v. Roderick, 126
      F.3d 1189, 1204 (9th Cir. 1997) (“Law enforcement officials may not
 28   kill suspects . . . simply because they are armed.”).

                                            9
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 10 of 15 Page ID #:424



   1   body as if he was reaching for the gun in his left armpit.”5
   2   (Motion at 8: 14-15, 18-19.)      Needless to say, the SAC alleges no
   3   such thing.   Any reference to these “facts” in the SAC makes clear
   4   that the such facts are nothing more than the JSID memorandum’s
   5   characterization of Anderson’s side of the story.         (SAC ¶¶ 29-31.)
   6        Defendants go on to suggest that, even if Decedent’s hands
   7   were raised when Anderson shot him, Anderson’s use of force was
   8   objectively reasonable as a matter of law because Decedent was
   9   holding a gun.   Defendants are mistaken.       Objective reasonableness
 10    must take into account the totality of the circumstances.          Byrd v.
 11    Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018).          Relevant
 12    facts include, but are not limited to, whether the suspect posed an
 13    immediate threat to anyone, whether the suspect resisted or
 14    attempted to evade arrest, and the severity of the crime at issue.
 15    Graham v. Connor, 490 U.S. 386, 396(1989).        The mere fact that a
 16    suspect is armed does not end the reasonableness inquiry.          Glenn v.
 17    Washington Cty., 673 F.3d 864, 872 (9th Cir. 2011); see also Hayes
 18    v. County of San Diego, 736 F.3d 1223, 1233 (9th Cir. 2013) (“[T]he
 19    mere fact that a suspect possesses a weapon does not justify deadly
 20    force.”) (alteration in original); Estate of Lopez v. Gelhaus, 871
 21
 22
            5
              Defendants raise essentially the same argument with respect
 23    to Plaintiff’s familial relationship claim, asserting that
       Anderson’s conduct does not shock the conscience because “Decedent
 24    failed to listed to Officer Anderson’s commands to drop the gun.
       When decedent made a move as if reaching for his weapon, Officer
 25    Anderson shot him.” (Mot. at 10:22-24.) Furthermore, objective
       reasonableness may be relevant to, but is not necessarily
 26    coterminous with, the “shocks the conscience” standard applicable
       to a Fourteenth Amendment substantive due process claim. See
 27    Brittain v. Hansen, 451 F.3d 982, 991 n.1 (9th Cir. 2006) (citing
       Moreland v. Las Vegas Metropolitan Police Dep’t, 159 F.3d 365, 371
 28    n.4 (9th Cir. 1998).

                                           10
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 11 of 15 Page ID #:425



   1   F.3d 998, 1017 (9th Cir. 2017) (denying summary judgment where
   2   decedent was holding toy AK-47 rifle).
   3               2.     Denial of Medical Care
   4          Police officers must “seek the necessary medical attention for
   5   a detainee when he or she has been injured while being apprehended
   6   by either promptly summoning the necessary medical help or by
   7   taking the injured detainee to a hospital.”        Maddox v. City of Los
   8   Angeles, 792 F.2d 1408, 1415 (9th Cir. 1986) (citing Revere v.
   9   Massachusetts General Hospital, 463 U.S. 239, 245 (1983)); see also
 10    Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1099 (9th
 11    Cir. 2006).      The SAC alleges, without any temporal frame of
 12    reference, that Decedent was transported to the hospital.          (SAC ¶
 13    32.)   The SAC later alleges, upon information and belief and
 14    without elaboration, that Defendant Anderson “did not timely summon
 15    medical care or permit medical personnel to treat” Decedent.           (SAC
 16    ¶ 38.)   Without any factual allegations about the amount of time
 17    Anderson took to summon medical care or how Anderson interfered
 18    with medical personnel, however, Plaintiffs’ claim that Anderson
 19    did not summon care in a “timely” manner is too conclusory to
 20    support a claim for denial of medical care.        Although Plaintiffs
 21    seek to liken the circumstances here to those in Lindsey v. City of
 22    Pasadena, No. CV1608602SJORAOX, 2017 WL 5749681 (C.D. Cal. Feb. 2,
 23    2017), the allegations there were materially different from those
 24    in the SAC here.      In Lindsey, the plaintiffs specifically alleged
 25    that police officers “delayed administering first aid and CPR,” and
 26    that firefighters “acted without urgency, failed to administer
 27    lifesaving measures, and did not transport [the decedent] to a
 28    local trauma center.”      Lindsey, 2017 WL 5749681 at * 1.      There are

                                           11
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 12 of 15 Page ID #:426



   1   no analogous allegations here.      Absent any factual allegations to
   2   support the assertion that Anderson did not “timely” summon medical
   3   care, Plaintiffs’ denial of medical care claim must be dismissed.
   4          C.    Monell claims
   5              Plaintiffs’ Fourth Cause of Action asserts a Monell claim on
   6   unconstitutional practice or custom, failure to train, and
   7   ratification theories.       See Monell v. Dep’t of Soc. Servs. of City
   8   of New York, 436 U.S. 658 (1978).         With respect to the former,
   9   Plaintiffs allege a custom or practice of tolerating and covering
 10    up the use of excessive force by failing to discipline unlawful
 11    police activity, allowing officers to file false reports, fail to
 12    activate body cameras, coach witnesses, and obstruct official
 13    investigations, deterring claimants from filing administrative
 14    claims by delaying investigations, tolerating a “code of silence”
 15    among officers, and failing to train.        (SAC ¶ 66.)
 16           Although this alleged policy or custom is quite detailed, it
 17    does not appear to bear any relation to the facts alleged in the
 18    SAC.       The SAC, for example, makes no mention whatsoever of false
 19    police reports, witness coaching, obstruction of official
 20    investigations, active discouragement of administrative claims, or
 21    a “code of silence,” either in this case or in any other incident
 22    involving the City or its police department.6        Indeed, the SAC
 23
 24           6
              Although the SAC does allege that Defendant Anderson failed
       to activate his body camera prior to shooting Decedent,
 25    “[a]llegations of random acts or single instances of misconduct are
       insufficient to establish a Monell claim.” Beverly v. Orange Cty.
 26    Sheriff, No. SACV20797JGBPJW, 2020 WL 5834282, at *2 (C.D. Cal.
       Aug. 3, 2020) (citing Navarro v. Block, 72 F.3d 712, 714 (9th Cir.
 27    1996)); See also Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.
       1996).
 28

                                            12
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 13 of 15 Page ID #:427



   1   itself alleges that five of the six officer-involved shootings in
   2   the past six years have been found to be lawful, without any
   3   allegation that, let alone how, those findings are in any way
   4   suspect.
   5        Plaintiffs’ assertion that the Monell allegations here are
   6   similar to those found sufficient in Rozier v. City of El Cajon,
   7   No. 17-CV-00347-BAS-NLS, 2017 WL 3721732, at *1 (S.D. Cal. Aug. 28,
   8   2017) is misplaced.    In that case, officers allegedly shot and
   9   killed an unarmed, mentally ill man who posed no danger to anyone
 10    and had not committed any serious offense.        Rozier, 2017 WL 3721732
 11    at *1.    The plaintiffs’ Monell allegations, which centered on a
 12    failure to train theory, specified six ways in which the shooting
 13    officer’s training was deficient, including lack of training as to
 14    how to approach mentally ill people, how to issue clear warnings,
 15    how to use cover and illumination, and how to fire in controlled
 16    bursts.    Id. at 3.   Furthermore, a plaintiff can generally only
 17    succeed on a failure to train theory by showing a pattern of
 18    violations.7   Connick v. Thompson, 563 U.S. 51, 64, 70 (2011); see
 19
            7
              The Supreme Court has recognized that the harmful
 20    consequences of some failures to train are so “patently obvious”
       that proof of a pattern of violations is not required. Connick,
 21    563 U.S. at 64. In such cases, inadequate training is so likely to
       result in the violation of constitutional rights “that the
 22    policymakers of the city can reasonably be said to have been
       deliberately indifferent to the need.” City of Canton, Ohio v.
 23    Harris, 489 U.S. 378, 390 (1989). Such would be the case if, for
       example, a city issued firearms to police without ever training
 24    them on constitutional limitations on the use of force. See
       Connick, 563 U.S. at 63 (discussing City of Canton, 489 U.S. at 390
 25    n.10.). The Ninth Circuit, and courts within the circuit, have
       applied this approach. See, e.g., Kirkpatrick v. Cty. of Washoe,
 26    843 F.3d 784, 796 (9th Cir. 2016) (failure to train social workers
       on need for exigent circumstances or a warrant to justify
 27    separating children from families); Williams v. Cty. of Alameda, 26
       F. Supp. 3d 925, 948 (N.D. Cal. 2014) (discussing “patently
 28                                                         (continued...)

                                           13
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 14 of 15 Page ID #:428



   1   also Dillman v. Tuolumne Cty., No. 1:13-CV-00404 LJO, 2013 WL
   2   1907379, at *14 (E.D. Cal. May 7, 2013).        Moreover, “the identified
   3   deficiency in the training program must be closely related to the
   4   ultimate injury.”    City of Canton, Ohio v. Harris, 489 U.S. 378,
   5   379 (1989).   The allegations here are nowhere as detailed as those
   6   in Rozier and, even if they were, would not bear the same
   7   relationship to the facts of the shooting at issue.
   8        With respect to ratification, “it is well-settled that a
   9   policymaker’s mere refusal to overrule a subordinate’s completed
 10    act does not constitute approval.”       Gillette v. Delmore, 979 F.2d
 11    1342, 1347 (9th Cir. 1992).     Rather, there must be “evidence of a
 12    conscious, affirmative choice.”      Id.   “The Ninth Circuit appears to
 13    require something more than a failure to reprimand to establish a
 14    municipal policy or ratification. . . .       The law does not say that
 15    every failure to discipline an officer who has shot someone is
 16    evidence of a ‘whitewash’ policy or some other policy of ‘sham’
 17    investigations.”    Kanae v. Hodson, 294 F. Supp. 2d 1179, 1189, 1191
 18    (D. Haw. 2003)(citing Larez v. City of Los Angeles, 946 F.2d 630
 19    (9th Cir. 1991)); See also Herd v. County of San Bernardino, 311
 20    F.Supp.3d 1157, 1169 (C.D. Cal. 2018);       Cole v. Officers of City of
 21    Emeryville Police Dept., 387 F.Supp.2d 1084, 1101 (N.D. Cal. 2005);
 22
 23         7
             (...continued)
       obvious” consequences of alleged training regimen that led officers
 24    to believe they had “‘unfettered discretion’ to enter a private
       residence [without a warrant], search it, arrest its occupants, and
 25    arbitrarily determine the amount of force to be used . . . .”).
       Here, however, Plaintiffs do not contend that Defendant Anderson’s
 26    failure to activate his body camera, or any training related to
       that failure, meets the “patently obvious” standard. This Court
 27    takes no position on the question whether, under the appropriate
       circumstances, body camera-related issues could meet such a
 28    standard.

                                           14
Case 2:20-cv-06447-DDP-JPR Document 54 Filed 07/30/21 Page 15 of 15 Page ID #:429



   1   Tacci v. City of Morgan Hill, No. C-11-04684, 2012 WL 195054, at *8
   2   (N.D. Cal. Jan. 23, 2012).     Here, there is no allegation that any
   3   failure to discipline Anderson was the product of some affirmative
   4   choice to approve of an excessive use of force, or the result of a
   5   sham investigation that might suggest such a choice.
   6         Accordingly, Plaintiffs’ Monell claim must be dismissed.
   7   IV.   Conclusion
   8         For the reasons stated above, Defendants’ Motion to Dismiss is
   9   GRANTED, in part, and DENIED, in part.       Plaintiffs’ state law
 10    claims are DISMISSED with prejudice.       Plaintiffs’ Monell claims are
 11    DISMISSED, with leave to amend.      Defendants’ motion is denied with
 12    respect to Plaintiffs’ excessive force and interference with
 13    familial relations claims.     Any amended complaint shall be filed
 14    within fourteen days of the date of this Order.
 15
 16    IT IS SO ORDERED.
 17
 18
 19    Dated: July 30, 2021
                                                   DEAN D. PREGERSON
 20                                                United States District Judge
 21
 22
 23
 24
 25
 26
 27
 28

                                           15
